         Case 2:18-cv-02387-TLN-DB Document 12 Filed 06/19/20 Page 1 of 3


1    SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     KATHLEEN T. ROGAN, Senior Deputy City Attorney (SBN 186055)
2    KRogan@cityofsacramento.org
     CITY OF SACRAMENTO
3    915 I Street, Room 4010
     Sacramento, CA 95814-2608
4    Telephone: (916) 808-5346
     Facsimile: (916) 808-7455
5
     Attorneys for the CITY OF SACRAMENTO
6

7

8                                UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    BYRON H. LEVY,                                         Case No.: 2:18-cv-02387-TLN-DB

12                     Plaintiff,                            STIPULATION AND ORDER TO
                                                             EXTEND TIME TO TAKE
13                                                           PLAINTIFF’S DEPOSITION,
          vs.                                                DISCLOSE EXPERTS, and FILE
14                                                           DISPOSITIVE MOTIONS
      CITY OF SACRAMENTO,
15
                       Defendant.
16

17       Pursuant to Rule 16, a party may seek to modify a scheduling order, including
18   modification of a discovery cut-off date “for good cause and with the judge’s consent.” (Fed.
19   R. Civ. P. 16(b)(4).) “good cause” exists when a scheduling deadline “cannot reasonably be
20   met despite the diligence of the party seeking the extension.” (Schaffner v. Crown Equipment
21   Corporation, 2011 WL 6303408 at *2 (N.D. Cal. Dec. 16, 2011) (citing Johnson v. Mammoth
22   Recreation, Inc., 975 F 2d. 604, 609 (9th Cir. 1992).
23       The City filed its answer in this case on October 14, 2018. The case has been pending
24   only twenty months. There is currently no trial date.
25       On February 25, 2020, this court approved the parties’ stipulation seeking the
26   continuation of discovery cutoff, expert disclosure, and dispositive motion dates. (Docket
27   number 10.) The modified deadlines were necessary because conflicts with the parties’
28   schedules had prevented the completion of the depositions of plaintiff and the defendant.
                                                      1
     STIPULATION TO EXTEND TIME TO TAKE PLAINTIFF’S DEPOSITION, DISCLOSE EXPERTS, and
                                FILE DISPOSITIVE MOTIONS
           Case 2:18-cv-02387-TLN-DB Document 12 Filed 06/19/20 Page 2 of 3


1          The current deadlines are:

2          1) Plaintiff’s deposition be completed not later than June 30, 2020;

3          2) Depositions of the City’s Persons Most Knowledgeable, previously noticed on

4    February 11, 2020, will be completed by July 15, 2020;

5          3) Expert disclosure will occur on August 17, 2020;

6          4) Dispositive motions will be filed by November 2, 2020.

7          On March 19, 2020, the Sacramento County Health Department issued an order requiring

8    all non-essential workers to remain at home. That order was extended on April 7, May 1, May

9    26, and June 12, 2020. Consequently, both counsel have been working from home, as have

10   some of those who would be designated as person’s most knowledgeable. These circumstances

11   have prevented the parties from completing the remaining depositions.

12         For the foregoing reasons, the parties stipulate and respectfully request the court’s

13   consideration of the following modifications to the Rule 16 Scheduling order:

14         1) Plaintiff’s deposition be completed not later than January 30, 2021;

15         2) Depositions of the City’s Persons Most Knowledgeable, previously noticed on

16   February 11, 2020, will be completed by February 15, 2021;

17         3) Expert disclosure will occur on April 15, 2021;

18         4) Dispositive motions will be filed by July 2, 2021.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      2
     STIPULATION TO EXTEND TIME TO TAKE PLAINTIFF’S DEPOSITION, DISCLOSE EXPERTS, and
                                FILE DISPOSITIVE MOTIONS
         Case 2:18-cv-02387-TLN-DB Document 12 Filed 06/19/20 Page 3 of 3


1        So Stipulated.

2

3    Dated: June 17, 2020                            SUSANA ALCALA WOOD,
                                                     City Attorney
4

5

6                                            By:     /s/ Kathleen T. Rogan
                                                     KATHLEEN T. ROGAN
7                                                    Senior Deputy City Attorney
                                                     Attorneys for the
8                                                    CITY OF SACRAMENTO
9

10   Dated: June 17, 2020                        LAW OFFICES OF AKUDINOBI & IKONTE

11
                                             By:     /s/ Chijioke Ikonte
12                                                   CHIJIOKE IKONTE
                                                     Attorney for the Plaintiff
13                                                   BYRON LEVY
14                                              ORDER
15       The court finds sufficient good cause to continue plaintiff’s deposition, expert disclosure
16   and the dispositive motion dates. The Rule 16 scheduling order is amended accordingly:
17   Plaintiff’s deposition shall be completed not later than January 30, 2021, 2) Depositions of
18   the City’s Persons Most Knowledgeable, previously noticed on February 11, 2020, will be
19   completed by February 15, 2021; 3) Expert disclosure shall occur on April 15, 2021; and 4)
20   Dispositive motions shall be filed not later than October 1, 2021.
21
         IT IS SO ORDERED.
22

23

24   Dated: June 18, 2020
25                                                        Troy L. Nunley
                                                          United States District Judge
26

27

28
                                                    3
     STIPULATION TO EXTEND TIME TO TAKE PLAINTIFF’S DEPOSITION, DISCLOSE EXPERTS, and
                                FILE DISPOSITIVE MOTIONS
